Exhibit 10.10

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of May 6, 2018 (the
“Execution Date”), is entered into by and between TEVA PHARMACEUTICALS USA,
INC., a Delaware corporation (“Teva USA”), and BRENDAN O’GRADY
(the “Executive”).

R E C I T A L S:

WHEREAS, Teva USA desires to continue to employ the Executive and the Executive
has indicated his willingness to continue to provide his services to Teva USA on
the terms and conditions set forth herein; and

WHEREAS, Teva USA and the Executive deem it to be in their mutual best interests
to memorialize the terms of such employment in a formal agreement.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

1. Effective Date. This Agreement shall be effective as of November 27, 2017
(the “Effective Date”).

2. Term of Employment. Teva USA hereby agrees to employ the Executive and the
Executive hereby accepts such employment with Teva USA, on the terms and
conditions hereinafter set forth. The term of employment (the “Term of
Employment”) hereunder shall commence on the Effective Date and shall continue
until the Termination Date, as defined in Section 7 below.

3. Position; Duties and Responsibilities; Place of Performance.

(a) The Executive was appointed as Executive Vice President, North America
Commercial, effective November 27, 2017, pursuant to that certain Promotion
Letter, dated December 14, 2017, by and between Executive and Teva. In such
capacity, the Executive reports directly to the President and Chief Executive
Officer of Teva Pharmaceutical Industries Ltd. (“TPI”, and collectively with
Teva USA, the “Company”). In addition, the Executive has such additional
executive duties and responsibilities as may be assigned to him by the President
and Chief Executive Officer of TPI. If the Executive is elected as a director or
officer of any subsidiary or affiliate of the Company, the Executive shall serve
in such capacity or capacities without additional compensation.

(b) From the Effective Date through December 31, 2017, Executive will continue
his international assignment at Teva Pharmaceuticals Europe BV in Amsterdam,
Netherlands, and effective as of January 1, 2018, the Executive’s principal
place of employment will be in the United States. The Executive understands and
agrees that it is expected that the Executive will be required to travel
extensively (including internationally) in connection with the performance of
his duties hereunder.

 



--------------------------------------------------------------------------------

(c) Authority. Notwithstanding anything in this Agreement to the contrary, the
Executive, while in the United States, (a) shall not have authority to bind TPI
or any of its non-U.S. subsidiaries and (b) shall be subject to such further
restrictions as to his activities on behalf of TPI or its non-U.S. subsidiaries
as may be determined by TPI from time to time.

4. Exclusivity. Subject to the terms and conditions set forth in this Agreement,
the Executive shall devote his full business time, attention, and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (a) conflicts with the interests of the Company or
its affiliates, (b) interferes with the proper and efficient performance of his
duties for the Company or (c) interferes with the exercise of his judgment in
the Company’s or its affiliates’ best interests. Notwithstanding the foregoing,
nothing herein shall preclude the Executive from: (i) serving, with the prior
written consent of the President and Chief Executive Officer of TPI (which shall
not be unreasonably withheld or delayed), as a member of the board of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations; (ii) engaging in
charitable activities and community affairs; (iii) speaking at meetings of
business, charitable and civic organizations; or (iv) subject to the terms and
conditions set forth in Section 9 hereof, managing his personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
(iii) and (iv) shall be limited by the Executive so as not to be in
contradiction to any Company policy and/or materially interfere, individually or
in the aggregate, with the performance of his duties and responsibilities
hereunder or create a potential business or fiduciary conflict.

5. Compensation and Benefits.

(a) Base Salary. For services rendered under this Agreement, Teva USA shall pay
the Executive a salary at the rate of U.S. $600,000 per annum (such salary, or
any increased salary granted to the Executive pursuant to this Section 5(a),
the “Base Salary”). The Executive’s Base Salary shall be payable in accordance
with the payroll practices of Teva USA as the same shall exist from time to
time. The Human Resources and Compensation Committee (the “Compensation
Committee”) of the Board of Directors of TPI (the “TPI Board”), with input from
the President and Chief Executive Officer of TPI, shall periodically consider
and resolve whether to approve adjustments to the Executive’s Base Salary,
according to the considerations specified in the shareholder-approved
compensation policy of TPI in effect from time to time (the “Compensation
Policy”) and subject to approval of the Compensation Committee and the TPI
Board.

(b) Annual Bonus. For each fiscal year that ends during the Term of Employment,
the Executive shall be eligible to be considered for an annual bonus under the
Company’s annual cash bonus plan in accordance with the Compensation Policy
(the “Annual Bonus”) and subject to the sole discretion of the Compensation
Committee and the TPI Board, with a target amount equal to 100% of Executive’s
Base Salary. If payable, the Annual Bonus shall be paid to the Executive at the
same time as annual bonuses are generally payable to other similarly situated
senior executives of the Company, subject to the Executive’s continuous
employment through the payment date, except as otherwise set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------

(c) Equity Awards. During the Term of Employment, the Executive shall be
considered for equity-based compensation awards under TPI’s 2015 Long-Term
Equity-Based Incentive Plan or any successor equity compensation plan(s) (the
“Equity Plan”), at the sole discretion of the President and Chief Executive
Officer of TPI, the Compensation Committee and the TPI Board. Any such awards
shall be granted on such terms and conditions as may be determined by the
Compensation Committee and the TPI Board.

(d) Benefits. During the Term of Employment, the Executive shall be eligible to
participate in such benefit plans and programs as shall be provided to similarly
situated executives of Teva USA, including medical insurance, long-term and
short-term disability insurance, dental insurance, life insurance, 401(k) plan,
Supplemental Deferred Compensation Plan and other benefit programs that may be
adopted by Teva USA from time to time (but, excluding, for the avoidance of
doubt, Teva USA’s Supplemental Executive Retirement Plan and Defined
Contribution Supplemental Executive Retirement Plan). Nothing contained herein
shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing the
Executive notice, and the right to do so is expressly reserved.

(e) Car Allowance. During the Term of Employment, the Executive will be provided
with a car cash allowance of U.S. $2,000 per month.

(f) Vacation. During the Term of Employment, the Executive shall be entitled to
the same number of vacation days, holidays, sick days and other paid time off
benefits as are generally allowed to other similarly situated executives of Teva
USA in accordance with Teva USA’s policy as in effect from time to time. Teva
USA’s expectation is that the Executive will take a reasonable amount of
vacation (not to exceed five (5) weeks per year). Because there are no set
vacation allocations, the Executive acknowledges that, in accordance with Teva
USA’s policy, the Company will not make any payment for unused vacation time in
connection with a termination of the Executive’s employment for any reason.

6. Ordinary Business Expenses. During the Term of Employment, Teva USA shall
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
the Executive in connection with the business of the Company and in the
performance of his duties under this Agreement, including expenses for travel,
lodging and similar items, all in accordance with Teva USA’s expense
reimbursement policy, as the same may be modified from time to time. Teva USA
shall reimburse all such proper expenses upon the Executive’s presentation to
Teva USA of an itemized accounting of such expenses with reasonable supporting
data.

7. Termination of Employment.

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) the Executive’s death, (ii) a termination by reason of a Disability (as
defined below), (iii) a termination by Teva USA with or without Cause (as
defined below) and (iv) a termination by the Executive with or without Good
Reason (as defined below). The date on which employee-employer relations cease
to exist between the parties (including as a result of acceleration of such
cessation due to a waiver by the Company of Executive’s services during the
relevant Notice Period (as defined below) and payment to the Executive of the
entire amount the Executive is

 

3



--------------------------------------------------------------------------------

entitled to in respect of such Notice Period) shall be referred to in this
Agreement as the “Termination Date”. For the avoidance of doubt, in the event
Executive shall be employed by any other member of the Teva Group following a
termination of employment by Teva USA, such termination by Teva USA shall not be
deemed termination of employment of Executive. Upon the termination of the
Executive’s employment with the Teva Group for any reason, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
the Executive, the Executive shall resign from any and all directorships,
committee memberships or any other positions the Executive holds with any member
of the Teva Group.

(b) Death or Disability. The Executive’s employment shall terminate
automatically upon his death. Teva USA may terminate the Executive’s employment
immediately after the occurrence of a Disability, such termination to be
effective upon the Executive’s receipt of written notice of such termination. In
the event the Executive’s employment is terminated due to his death or
Disability, the Executive or his estate or his beneficiaries, as the case may
be, shall be entitled to (i) all accrued but unpaid Base Salary through the
Termination Date; (ii) any unpaid or unreimbursed expenses incurred in
accordance with Teva USA policy, including amounts due under Section 6 hereof to
the extent incurred prior to the Termination Date; (iii) any other amounts
required to be paid pursuant to applicable law, if any; and (iv) accrued and/or
vested benefits under any plan or agreement covering the Executive which shall
be governed by the terms of such plan or agreement (items (i) through
(iv) collectively, the “Accrued Obligations”).

For purposes of this Agreement, “Disability” shall mean any physical or mental
disability or infirmity that renders the Executive incapable of performing his
usual and customary duties as set forth herein for a period of one hundred
twenty (120) days during any twelve (12) month period. Any question as to the
existence or extent of the Executive’s Disability upon which the Executive and
Teva USA cannot agree shall be determined by a qualified, independent physician
selected by Teva USA and approved by the Executive or the Executive’s
representatives (which approval shall not be unreasonably withheld or delayed).
The determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

Except as set forth in this Section 7(b), following the Executive’s termination
by reason of his death or Disability, the Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

(c) Termination by Teva USA for Cause. In the event of Cause, Teva USA may
terminate the Executive’s employment for Cause as described in this
Section 7(c): In the event Teva USA terminates the Executive’s employment for
Cause, he shall be entitled only to (A) all accrued but unpaid Base Salary
through the Termination Date; and (B) any unpaid or unreimbursed expenses
incurred in accordance with Teva USA policy, including amounts due under
Section 6 hereof to the extent incurred prior to the Termination Date. Following
a termination of the Executive’s employment for Cause, except as set forth in
this Section 7(c), the Executive shall have no further rights to any
compensation or any other benefits.

For purposes of this Agreement, “Cause” shall mean: (A) the Executive’s
indictment for, conviction of or pleading of guilty or nolo contendere to, (i) a
felony or (ii) any crime involving moral turpitude; (B) the Executive’s
embezzlement, dishonesty, misappropriation of Company property, breach of
fiduciary duty or fraud with regard to the Company or any of its assets or

 

4



--------------------------------------------------------------------------------

businesses; (C) the Executive’s willful misconduct or gross negligence in the
performance of the Executive’s duties or continual failure to perform the
material duties of his position; (D) the Executive’s material violation of a
Company rule or regulation; or (E) the Executive’s breach of a material
provision of this Agreement.

(d) Termination by Teva USA without Cause. Teva USA may terminate the
Executive’s employment at any time without Cause, effective three (3) months
following the Executive’s receipt of written notice of such termination (in this
Section 7(d), the “Notice Period”). Teva USA may, in its sole and absolute
discretion, by written notice, waive the services of the Executive during the
Notice Period or in respect of any part of such period, and at Teva USA’s sole
discretion accelerate the effective date of such termination of
employee-employer relationship (such accelerated date shall constitute the
Termination Date), all on the condition that Teva USA pay the Executive the
monthly Base Salary and all additional compensation and benefits to which the
Executive is entitled in respect of the Notice Period without regard to any such
Teva USA waiver.

In the event the Executive’s employment is terminated by Teva USA without Cause
(other than by reason of his death or Disability), the Executive shall be
entitled to:

(i) the Accrued Obligations;

(ii) a lump sum cash payment in an amount equal to six (6) months of the
Executive’s then-current Base Salary, payable on the sixtieth (60th) day
following the Termination Date;

(iii) an amount equal to twelve (12) months of the Executive’s then-current Base
Salary in consideration for the Executive’s undertaking set forth in
Section 9(e) below and subject to the Executive’s compliance therewith, such
amount to be paid in substantially equal installments in accordance with the
payroll practices of Teva USA during the twelve (12) month period commencing on
the Termination Date; and

(iv) a lump sum cash payment payable on the sixtieth (60th) day following the
Termination Date in an amount equal to (A) the monthly COBRA premium cost for
the Executive and the Executive’s covered dependents under Teva USA’s group
health plan as of the date of such termination, multiplied by (B) eighteen (18).

Notwithstanding the foregoing, and without derogating from any other remedy
available to the Company, (A) the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, (B) the Company
shall have no further obligations to the Executive with respect thereto and
(C) the Executive shall promptly repay to Teva USA any payments or benefits paid
or provided to the Executive pursuant to subsections (ii) through (iv) above, in
the event that the Executive breaches any provision of Section 9 hereof.

Following a termination of the Executive’s employment by Teva USA without Cause,
except as set forth in this Section 7(d), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

5



--------------------------------------------------------------------------------

(e) Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason and receive severance compensation upon such
termination as described in this Section 7(e).

(i) The Executive may terminate his employment for Good Reason by providing Teva
USA three (3) months’ written notice setting forth with reasonable specificity
the event that constitutes Good Reason, which written notice, to be effective,
must be provided to Teva USA within ninety (90) days following the occurrence of
such event. During such three (3) month notice period, Teva USA shall have a
cure right (if curable), and if not cured within such period, the Executive’s
termination will be effective upon the date immediately following the expiration
of the three (3) month notice period.

(ii) In the event of the Executive’s termination for Good Reason, the Executive
shall be entitled to the same payments and other benefits as provided in
Section 7(d)(i) through (iv) above for a termination without Cause, it being
agreed that the Executive’s right to any such payments shall be subject to the
same terms and conditions as described in Section 7(d) above, including, without
limitation, the forfeiture of the Executive’s right to the payments and benefits
described in subsections (d)(ii) through (iv) thereof, and the Executive’s
obligation to promptly repay such amounts, in the event that the Executive
breaches any provision of Section 9 hereof. Following a termination of the
Executive’s employment by the Executive for Good Reason, except as set forth in
this Section 7(e), the Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
events: (A) the Company’s breach of a material provision of this Agreement,
(B) a material diminution in the Executive’s duties or responsibilities that is
inconsistent with the Executive’s position as described herein, or (C) a
material reduction by Teva USA in the Executive’s rate of annual Base Salary.

(f) Termination by the Executive without Good Reason. The Executive may
terminate his employment without Good Reason by providing Teva USA three
(3) months’ written notice of such termination (in this Section 7(f),
the “Notice Period”). In the event that the Executive’s employment is terminated
by the Executive without Good Reason, the Executive shall be entitled to the
Accrued Obligations.

In the event of the termination of the Executive’s employment under this
Section 7(f), Teva USA may, in its sole and absolute discretion, by written
notice, waive the services of the Executive during the Notice Period or in
respect of any part of such period, and at Teva USA’s sole discretion accelerate
the effective date of such termination of employee-employer relationship (such
accelerated date shall constitute the Termination Date) and still have it
treated as a termination without Good Reason.

Following a termination of the Executive’s employment by the Executive without
Good Reason, except as set forth in this Section 7(f), the Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

6



--------------------------------------------------------------------------------

(g) Change of Control. In the event that the Executive’s employment is
terminated pursuant to subsection (d) of this Section 7, during the one year
period following a merger of TPI with another entity, pursuant to which merger
TPI is not the surviving entity, and such termination is a result of such
merger, then, in addition to any payments or other benefits to which the
Executive is entitled pursuant to Section 7(d), the Executive shall also be
entitled to receive a lump sum cash payment in an amount equal to $1,500,000,
payable on the next regular payroll date immediately following the sixtieth
(60th) day after the Termination Date.

(h) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), (e)
or (g) of this Section 7 (other than the Accrued Obligations) (collectively,
the “Severance Benefits”) shall be conditioned upon the Executive’s execution,
delivery to Teva USA, and non-revocation of a release of claims in the form
attached as Exhibit A hereto, as the same may be revised from time to time by
Teva USA upon the advice of counsel (the “Release of Claims”) (and the
expiration of any revocation period contained in the Release of Claims) within
sixty (60) days following the Termination Date. If the Executive fails to
execute the Release of Claims in such a timely manner so as to permit any
revocation period to expire prior to the end of such sixty (60) day period, or
timely revokes his acceptance of such release following its execution, the
Executive shall not be entitled to any of the Severance Benefits. Further, to
the extent that any portion of the Severance Benefits constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”) and all applicable regulations and
guidance thereunder (“Section 409A”), any payment of any amount or provision of
any benefit otherwise scheduled to occur prior to the sixtieth (60th) day
following the date of the Executive’s termination of employment hereunder, but
for the condition that the Executive execute the Release of Claims as set forth
herein, shall not be made until the first regularly scheduled payroll date
following such sixtieth (60th) day (subject to any additional delay as may be
required under Section 11(a) of this Agreement), after which any remaining
Severance Benefits shall thereafter be provided to the Executive according to
the applicable schedule set forth herein. For the avoidance of doubt, in the
event of a termination by reason of the Executive’s death or Disability, the
Executive’s obligations herein to execute and not revoke the Release of Claims
may be satisfied on his behalf by his estate or a person having legal power of
attorney over his affairs.

(i) Compliance with Covenants. Notwithstanding any provision herein to the
contrary, and without derogating from any other remedy available to the Company,
in the event that the Executive breaches any provision of Section 9 hereof,
(A) payment or provision of the Severance Benefits shall immediately cease
(without prejudice to any other remedies available to the Company hereunder
and/or pursuant to applicable law), (B) the Company shall have no further
obligations to the Executive with respect to payment or provision of the
Severance Benefits and (C) the Executive shall promptly repay to the Company any
Severance Benefits paid or provided to the Executive pursuant to this Section 7
prior to the date of such breach.

(j) Return of Property. Upon termination of the Executive’s employment, or
earlier than that if required by the Company, the Executive shall promptly
return to Teva USA any cell phone, laptop or other hand-held device provided to
the Executive, and any confidential or proprietary information of the Company or
any of their subsidiaries or affiliates that remains in the Executive’s
possession; provided, however, that nothing in this Agreement or elsewhere shall
prevent the Executive from retaining and utilizing documents relating to his
personal benefits,

 

7



--------------------------------------------------------------------------------

entitlements and obligations; documents relating to his personal tax
obligations; his desk calendar, personal contact list, and the like; and such
other records and documents as may reasonably be approved by the TPI CEO (such
approval not to be unreasonably withheld or delayed).

8. Representations. The Executive hereby represents to the Company that (a) he
is legally entitled to enter into this Agreement and to perform the services
contemplated herein and is not bound under any employment, consulting or other
agreement to render services to any third party, (b) he has the full right,
power and authority, subject to no rights of third parties, to grant to the
Company the rights contemplated by Section 9(b) hereof, and (c) he does not now
have, nor within the last three (3) years has he had, any ownership interest in
any business enterprise (other than interests in publicly traded corporations
where his ownership does not exceed one percent (1%) or more of the equity
capital) which is a customer of the Teva Group (as defined below), or from which
the Teva Group purchases any goods or services or to whom such corporations owe
any financial obligations or are required or directed to make any payments.

9. Executive’s Covenants.

(a) Disclosure of Information. The Executive recognizes and acknowledges that
the trade secrets, know-how and proprietary information and processes of TPI,
Teva USA and their subsidiaries and affiliates (the “Teva Group”), as they may
exist from time to time, are valuable, special and unique assets of the business
of the Teva Group, access to and knowledge of which are essential to the
performance of the Executive’s duties hereunder. The Executive will not, during
or at any time following the Term of Employment, in whole or in part, disclose
such secrets, know-how or processes to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, nor shall the
Executive make use of any such secrets, know-how or processes for his own
purposes or for the benefit of any person, firm, corporation or other entity
(except for a member of the Teva Group) under any circumstances during or after
the Term of Employment; provided, that, after the termination of his employment,
these restrictions shall not apply to such secrets, know-how and processes which
are then in the public domain (provided that the Executive was not responsible,
directly or indirectly, for such secrets, know-how or processes entering the
public domain without the Company’s consent). In addition, nothing contained in
this Agreement shall be construed to prohibit the Executive from reporting
possible violations of federal or state law or regulation to any governmental
agency or regulatory body or making other disclosures that are protected under
any whistleblower provisions of federal or state law or regulation, or from
filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency or regulatory body.

(b) DTSA Disclosure. Pursuant to 18 U.S.C. § 1833(b), an individual may not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (i) is made (A) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose a trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual: (A) files any document containing the trade
secret under seal and (B) does not disclose the trade secret except pursuant to
court order.

 

8



--------------------------------------------------------------------------------

(c) Inventions. Without additional compensation, the Executive hereby sells,
transfers and assigns to the Company, or to any person or entity designated by
the Company, all of the entire right, title and interest of the Executive in,
and to, all inventions, ideas, disclosures and improvements, whether patented or
unpatented, and copyrightable material, made or conceived by the Executive,
solely or jointly, during the Term of Employment, which relate to methods,
apparatus, designs, products, processes or devices, sold, leased, used or under
consideration or development by the Company or any of its subsidiaries or
affiliates, or which otherwise relate to or pertain to the business, functions
or operations of the Company or any of its subsidiaries or affiliates or which
arise from the efforts of the Executive during the course of his employment for
the Company or any of its subsidiaries or affiliates. The Executive shall
communicate promptly and disclose to the Company, in such form as the Company
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements. The Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary or required of the Executive to permit
the Company or any person or entity designated by the Company to file and
prosecute the patent applications and, as to copyrightable material, to obtain
copyright thereof. Any invention relating to the business of the Company and its
subsidiaries or affiliates made by the Executive within one year following the
termination of the Term of Employment shall be deemed to fall within the
provisions of this paragraph unless proved to have been first conceived and made
following such termination.

(d) Covenant Not to Interfere. During the Term of Employment and for a period of
twelve (12) months following the Termination Date, the Executive shall not,
directly or indirectly, (i) solicit or induce, or in any manner attempt to
solicit or induce, any person employed by, or as agent of, the Company, its
subsidiaries or affiliates to terminate such person’s contract of employment or
agency, as the case may be, with the Company, its subsidiaries or affiliates or
(ii) divert, or attempt to divert, any person, concern or entity from doing
business with the Company, its subsidiaries or affiliates, or attempt to induce
any such person, concern or entity to cease being a customer or supplier of the
Company, its subsidiaries or affiliates.

(e) Covenant Not to Compete. By signing this Agreement, the Executive hereby
acknowledges and agrees that, in his capacity as Executive Vice President, North
America Commercial, the Executive will have a great deal of exposure and access
to a broad variety of commercially valuable proprietary information of the Teva
Group, including, by way of illustration, confidential information regarding the
Teva Group’s current and future products and strategies, costs and other
financial information, R&D and marketing plans and strategies, etc. As a result
of the Executive’s knowledge of the above information and in consideration for
the benefits offered by the Company under this Agreement, the Executive affirms
and recognizes his continuing obligations with respect to the use and disclosure
of confidential and proprietary information of the Teva Group pursuant to the
Teva Group’s policies and the terms and conditions of this Agreement, and hereby
agrees that, during the Term of Employment and for a period of twelve
(12) months following the Termination Date (to the extent such restriction does
not violate any statute or public policy), the Executive shall not, directly or
indirectly (whether as an officer, director, owner, employee, partner,
consultant or other direct or indirect service provider) perform

 

9



--------------------------------------------------------------------------------

any services for any division, subsidiary or product group of a company, which
division, subsidiary or product group is involved in the development,
manufacture of, sale of or trading in (i) generic products or (ii) specialty
pharmaceutical products that are competitive with a fundamental product
developed, manufactured, sold or otherwise traded in by the Company as of the
date of such termination of employment, where the determination of whether a
certain product constitutes a fundamental product manufactured, sold or
otherwise traded in by the Teva Group shall be reasonably determined on an
ad-hoc basis at the relevant time by the TPI CEO. If a company described in the
preceding sentence is not organized into divisions, subsidiaries or product
groups, the term “division, subsidiary or product group” in the preceding
sentence shall refer to the entire company.

(f) Non-Disparagement. During the Term of Employment and at all times
thereafter, the Executive agrees not to (i) make any disparaging or defamatory
comments regarding any member of the Teva Group or any of its current or former
directors, officers, employees or products or (ii) make any negative or
disparaging comments concerning any aspect of the Executive’s relationship with
any member of the Teva Group or any conduct or events relating to any
termination of the Executive’s employment with the Company.

(g) Cooperation. During the Term of Employment and at all times thereafter, the
Executive agrees to cooperate with the Company and its attorneys in connection
with any matter related to the period he was employed by Teva USA and/or his
services to other members of the Teva Group, including but not limited to any
threatened, pending, and/or subsequent litigation, government investigation, or
other formal inquiry against ant member of the Teva Group, and shall make
himself available upon notice to prepare for and appear at deposition, hearing,
arbitration, mediation, or trial in connection with any such matters. Such
cooperation will include willingness to be interviewed by representatives of the
Company and to participate in legal proceedings by deposition or testimony.

(h) Blue Pencil. It is the desire and intent of the parties that the provisions
of this Section 9 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision or clause of this Section 9 shall be
adjudicated to be invalid or unenforceable or overly broad in scope, time or
geographic region, then such provision or clause shall be deemed amended to
delete therefrom the portion thus adjudicated to be invalid or unenforceable or
to reduce or narrow down the portion thus adjudicated to be too broad in scope,
time or geographic region, such deletion, reduction or narrowing down to apply
only with respect to the operation of this Section 9 in the particular
jurisdiction in which such adjudication is made.

(i) Injunctive Relief. Executive acknowledges and agrees that Teva USA entered
into this Agreement in reliance on the provisions of this Section 9 and the
enforcement of this Section 9 is necessary to ensure the preservation,
protection and continuity of the goodwill of the Teva Group’s business and
confidential information. Executive agrees that, due to the nature of the
business of the Teva Group, the restrictions set forth in this Section 9 are
reasonable as to time, geography and scope. Executive agrees that the Teva Group
would suffer irreparable harm and continuing damage for which money damages
would be insufficient if Executive were to breach, or threaten to breach, this
Section 9. Executive furthermore agrees that the Teva Group would by reason of
such breach, or threatened breach, be entitled to injunctive, a decree for

 

10



--------------------------------------------------------------------------------

specific performance, other equitable relief in aid of arbitration in a court of
appropriate jurisdiction, and all other relief as may be proper (including money
damages if appropriate), to the extent permitted by law, without the need to
post any bond. Executive further consents and stipulates to the entry of such
injunctive relief in such a court prohibiting Executive from breaching the terms
of this Section 9. This section shall not, however, diminish the right of the
Teva Group to claim and recover damages and other appropriate relief in addition
to injunctive relief. Notwithstanding anything to the contrary contained herein,
in the event of a breach of any covenant by Executive, the duration of any
restriction breached shall be extended for a period equal to any time period
that Executive was in violation of such covenant.

(j) Further Representations and Covenants. In signing this Agreement, Executive
gives the Teva Group assurance that Executive has carefully read and considered
all of the terms and conditions of this Section 9. Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Teva
Group and its confidential information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive agrees that,
before providing services to any entity during the period of time that Executive
is subject to the constraints in this Section 9, Executive will provide a copy
of this Section 9 to such entity, and Executive shall ensure that such entity
acknowledge to the Company in writing that it has read this Section 9. Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Teva Group, and that Executive has sufficient assets
and skills to provide a livelihood while such covenants remain in force.
Executive further covenants that Executive will not challenge the reasonableness
or enforceability of any of the covenants set forth in this Section 9, and that
Executive will reimburse the Teva Group for all costs (including, without
limitation, reasonable attorneys’ fees) incurred in connection with any action
to enforce any of the provisions of this Section 9 if either the Teva Group
prevails on any material issue involved in such dispute or if Executive
challenges the reasonableness or enforceability of any of the provisions of this
Section 9. It is also agreed that each member of the Teva Group will have the
right to enforce all of Executive’s obligations under this Agreement.

10. Insurance. The Company may, at its election and for its benefit, insure the
Executive against death, and the Executive shall submit to such physical
examination and supply such information as may be reasonably required in
connection therewith.

11. Additional Section 409A Provisions. All payments and benefits under this
Agreement shall be made and provided in a manner that is intended to comply with
Section 409A, to the extent applicable. Notwithstanding any provision in this
Agreement to the contrary:

(a) The payment (or commencement of a series of payments) hereunder of any
“nonqualified deferred compensation” (within the meaning of Section 409A) upon a
termination of employment shall be delayed until such time as the Executive has
also undergone a “separation from service” as defined in U.S. Treasury
Regulation Section 1.409A-1(h), at which time such “nonqualified deferred
compensation” (calculated as of the Termination Date) shall be paid (or commence
to be paid) to the Executive on the schedule set forth in this Agreement as if

 

11



--------------------------------------------------------------------------------

the Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.” Any
payment otherwise required to be made hereunder to the Executive at any date as
a result of the termination of the Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”) in the event that the
Executive is deemed at the time of his “separation from service” to be a
“specified employee” (in each case, within the meaning of Section 409A) and if
such delay is otherwise required to avoid additional tax under
Section 409A(a)(2) of the Code. In such event, on the first business day
following the expiration of the Delay Period, the Executive shall be paid, in a
single lump sum cash payment, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes “nonqualified deferred
compensation” (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by Teva USA no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
the Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period during which the arrangement is in
effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall the Company or any of its affiliates
be liable for (i) any additional tax, interest or penalties that may be imposed
on the Executive as a result of Section 409A or (ii) any damages for failing to
comply with Section 409A (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A).

12. Clawback. All payments made pursuant to this Agreement are subject to the
“clawback” provisions in the Compensation Policy.

13. Required Stock Ownership. The Executive acknowledges and agrees to adhere to
the Company’s stock ownership guidelines applicable to senior executives of the
Company, as may be amended from time to time in the Company’s sole discretion.

14. No-Hedging Policy. The Executive acknowledges and agrees to adhere to the
Company’s No-Hedging Policy applicable to senior executives of the Company, as
may be amended from time to time in the Company’s sole discretion.

 

12



--------------------------------------------------------------------------------

15. No-Pledging Policy. The Executive acknowledges and agrees to adhere to the
Company’s No-Pledging Policy applicable to senior executives of the Company, as
may be amended from time to time in the Company’s sole discretion.

16. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed sufficient if in writing and if sent by registered mail to the
Executive at his home address as reflected on the records of the Company, in the
case of the Executive, or, in the case of the Company, to TPI at TPI’s
headquarters, Attention: Group Executive VP, Human Resources, or to such other
officer or address as the Company shall notify the Executive.

17. Waiver of Breach. A waiver by the Company or the Executive of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.

18. Governing Law; Severability. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the state of New Jersey
without giving effect to the choice of law or conflict of laws provisions
thereof. Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Agreement in any jurisdiction shall not affect
the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision or portion of any provision, in any other jurisdiction. In addition,
should a court determine that any provision or portion of any provision of this
Agreement, is not reasonable or valid, either in period of time, geographical
area, or otherwise, the parties agree that such provision should be interpreted
and enforced to the maximum extent which such court deems reasonable or valid.

19. Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by applicable law.

20. Assignment. This Agreement may be assigned, without the consent of the
Executive, by Teva USA to any member of the Teva Group or to any person,
partnership, corporation or other entity that has purchased all or substantially
all the assets of Teva USA and/or TPI; provided, that such assignee assumes any
and all of the obligations of the Company hereunder. The Company shall cause any
person, firm or corporation acquiring all or substantially all of the assets of
Teva USA to execute a written instrument agreeing to assume any and all of the
obligations of the Company hereunder as a condition to acquiring such assets.

21. Compensation Policy. This Agreement shall be subject to the Compensation
Policy and nothing herein shall derogate in any way from the Company’s rights
thereunder.

22. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties and supersedes any and all agreements, letters of intent or
understandings between the Executive and (a) the Company, (b) any member of the
Teva Group or (c) any of the Company’s principal shareholders, affiliates or
subsidiaries, except as to the Company’s equity compensation plans and other
separate agreements, plans and programs referred to herein;

 

13



--------------------------------------------------------------------------------

provided, that this Agreement shall not alter (i) the Executive’s obligations to
any member of the Teva Group under any confidentiality, invention assignment, or
similar agreement or arrangement to which the Executive is a party with any
member of the Teva Group, which obligations shall remain in force and effect and
(ii) the Executive’s rights to any equity and/or retention award previously
granted, which rights shall remain in full force and effect and shall not be
overridden by this Agreement. Notwithstanding the foregoing, in the event of any
inconsistency between this Agreement and the Compensation Policy, the terms of
the Compensation Policy shall control. This Agreement may be changed only by an
agreement in writing signed by a party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

23. Headings. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Signatures delivered by facsimile or by
e-mail as a portable document format (.pdf) file or image file attachment shall
be effective for all purposes.

25. Survival. The provisions of this Agreement that are intended to survive the
termination of this Agreement shall survive such termination in accordance with
their terms.

26. Indemnification. The Indemnification and Release Agreement between TPI and
the Executive, dated November 27, 2017, shall continue to apply in full force
and effect in accordance with its terms, and is incorporated by reference to
this Agreement.

*             *             *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
specified in the first paragraph of this Agreement.

 

TEVA PHARMACEUTICALS USA, INC. By:  

/s/ Deborah A. Griffin

  Name: Deborah A. Griffin   Title: SVP & Chief Accounting Officer By:  

/s/ Brian E. Shanahan

  Name: Brian E. Shanahan   Title: Secretary EXECUTIVE

/s/ Brendan P. O’Grady

 

B-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

As a material inducement to Teva Pharmaceuticals USA, Inc. (“Teva USA”) to
providing the severance benefits and other benefits and payments in excess of
the amounts required to be paid to Brendan O’Grady (the “Executive”) by
applicable law (if any) under the employment agreement (the “Employment
Agreement”) dated as of May 6, 2018 by and between Teva USA and the Executive,
and in consideration of its agreements and obligations under the Employment
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged by the Executive, the Executive on behalf of himself and his
family, agents, representatives, heirs, executors, trustees, administrators,
attorneys, successors and assigns (the “Releasors”) hereby irrevocably,
unconditionally and generally releases Teva USA, Teva Pharmaceutical Industries
Ltd., and their and the Teva Group’s direct and indirect parents, subsidiaries,
affiliates, shareholders, officers, directors, employees and attorneys, and the
heirs, executors, administrators, receivers, successors and assigns of all of
the foregoing (collectively, the “Corporate Releasees”), from, and hereby waives
and/or settles any and all, actions, causes of action, suits, debts, sums of
money, agreements, promises, damages, or any liability, claims or demands, known
or unknown and of any nature whatsoever and which the Executive ever had, now
has or hereafter can, shall or may have, for, upon, or by reason of any matter,
cause or thing whatsoever from the beginning of the world to the date of this
release (collectively, the “Executive Claims”) arising directly or indirectly
pursuant to or out of his employment with Teva USA, the performance of services
for Teva USA or any Corporate Releasee or the termination of such employment or
services and, specifically, without limitation, any rights and/or the Executive
Claims (a) arising under or pursuant to any contract, express or implied,
written or oral, relating to the Executive’s employment or termination thereof
or the employment relationship, including, without limitation, the Employment
Agreement; (b) for wrongful dismissal or termination of employment; (c) arising
under any federal, state, local or other statutes, orders, laws, ordinances,
regulations or the like that relate to the employment relationship and/or that
specifically prohibit discrimination based upon age, race, religion, sex,
national origin, disability, sexual orientation or any other unlawful bases,
including, but not limited to, any and all claims under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act of 1990, the Equal Pay Act of 1963, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974, as amended, and applicable
rules and regulations promulgated pursuant to or concerning any of the foregoing
statutes; (d) for damages, including, without limitation, punitive or
compensatory damages or for attorneys’ expenses, costs, wages, injunctive or
equitable relief resulting or pertaining to those matters released hereunder;
and (e) relating to salaries, benefits, bonuses, compensation, fringe benefits,
social benefits according to any law or agreement, amounts of manager’s
insurance, pension fund, provident fund and education fund, overtime, severance
pay, sick pay, recreation payments, vacation payments, prior notice payments,
options or other securities, reimbursement of expenses and/or any other payments
or benefits due to the Executive. This paragraph shall not apply to any rights
or claims that the Executive may have: (i) for a breach of Teva USA’s obligation
to provide, or cause to be provided, the severance and other payments and
benefits due under the

 

B-2



--------------------------------------------------------------------------------

Employment Agreement; (ii) for disability, life insurance, health, welfare,
qualified and nonqualified pension and other employee benefit plans in
accordance with the terms of the applicable plans; and (iii) any right(s) of
indemnification that the Executive may have, whether under or pursuant to the
Employment Agreement, this release or the charter, bylaws or other governing
plans, policies or arrangements of, or any insurance policy maintained by Teva
USA, for any and all actions undertaken by the Executive in his capacity as an
employee, contractor, consultant, agent, officer, director, shareholder,
trustee, fiduciary or other representative of Teva USA.

The Releasors agree not to bring any action, suit or proceeding whatsoever
(including the initiation of governmental proceedings or investigations of any
type) against any of the Corporate Releasees for any matter or circumstance
concerning which the Releasors have released the Corporate Releasees under this
Release. Further, the Executive agrees not to encourage any other person or
suggest to any other person that he, he or it institute any legal action against
the Corporate Releasees, and the Executive hereby declares, confirms and
undertakes that, if the Releasors or anyone else in their name should deliver a
claim as mentioned above, the Executive shall reimburse the Corporate Releasees
and anyone else on their behalf to the full extent of the sum of the legal
expenses and legal fees incurred by them as a result of any such claim; and in
the event that Releasors prevail in such legal action, then the Corporate
Releasees shall reimburse such sum to the Executive. Notwithstanding the
foregoing, this Release is not intended to interfere with the Executive’s right
to file a charge with the U.S. Equal Employment Opportunity Commission
(the “EEOC”) in connection with any claim the Executive believes the Executive
may have against Teva USA. The Releasors hereby agree to waive the right to any
relief (monetary or otherwise) in any action, suit or proceeding the Executive
may bring in violation of this Release, including any proceeding before the EEOC
or any other similar body or in any proceeding brought by the EEOC or any other
similar body on the Executive’s behalf. In addition, nothing contained in this
release shall be construed to prohibit the Releasors from reporting possible
violations of federal or state law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any
whistleblower provisions of federal or state law or regulation, or from filing a
charge with or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body.

To the extent applicable, this release shall constitute a dismissal and
compromise notice for the purposes of Section 29 of the Israeli Severance Pay
Law 5713-1963.

Representation by Counsel/Revocation.

(a) By executing this release, the Executive acknowledges that: (i) he has been
advised by Teva USA to consult with an attorney before executing this release
and has consulted and been represented by counsel in connection therewith;
(ii) he has been provided with at least a twenty-one (21) day period to review
and consider whether to sign this release and, by executing and delivering this
release to Teva USA, he is waiving any remaining portion of such twenty-one
(21) day period; and (iii) he has been advised that he has seven (7) days
following execution of the Release to revoke this release (the “Revocation
Period”).

 

B-3



--------------------------------------------------------------------------------

(b) This release will not be effective or enforceable until the Revocation
Period has expired. Any revocation of this release shall only be effective if an
originally executed written notice of revocation is delivered to Teva USA on or
before 5:00 p.m. EST on the last day of the Revocation Period. If so revoked,
this release shall be deemed to be void ab initio and of no further force and
effect.

(c) Defined terms not otherwise defined herein shall have the same meanings
ascribed to them in the Employment Agreement.

Dated: [To be Executed Following a Termination of Employment]

 

 

 

 

 

B-4